DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/18/22 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 01/21/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
4.	As per Applicant’s instruction as filed on 01/18/22, claims 1, 8, and 15 have been amended.  

Response to Remarks
5.	Applicant’s remarks with respect to currently pending amended claims as filed on 12/17/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art reference (LIU et al).

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3-8, 10-15, and 17-20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) in view of HUANG et al (2019/0075328 A1) and LIU et al (2020/0374544 A1). 
Regarding claim 1, Huang et al discloses a method of coding video data, executable by a processor, comprising: 
receiving video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identifying one or more samples/blocks/pixels (102, 108) from one or more references images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
decoding the video data based on refining one or more motion vectors associated with the video data based on interpolating (averaging and/or SAD calculation) the one or more samples/blocks/pixels in extended regions (104 and/or 702, corresponding to the region of the current coding block requiring the MV from a neighboring coding block, 102 and/or 704) of the video data (using the samples loaded from the references pictures/images (see Fig. 1) instead of padding, in order to save memory allocation/usage), so that the template/samples (108) is found due to the smallest distortion between the reverse L-shaped template (104, extended regions) and the template/samples (108), wherein in this way, a final motion vector (110) for the DMVD/DMVR can be successfully determined by template matching (abs.; Figs. 1-2 and 5-7; paras. [0004], [0006-0008]; [0045], [0051-0053], [0055], [0059]),
wherein a height (M1) or a width (M2) of the extended regions of the video data (Template) are determined based on a multiple of a size (since extending M1 pixels and M2 pixels) of a sample/block of pixels (Fig. 7; para. [0055]).
In other words, the extended regions (104, 702) corresponds to the region of extended result from neighboring MV (110) corresponding to the current coding block (102).
Huang et al does not seem to particularly disclose decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding.
However, Huang et al does not disclose and/or even mention a process of padding. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al to realize/recognize decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding, in order to save memory allocation/usage and successfully determine a final motion vector for the DMVD/DMVR by using the template matching process.
Huang et al does not seem to explicitly disclose,
wherein the height or the width of the extended regions of the video data are determined based on the multiple of the size of a luma sample/block.
However, HUANG et al teaches video coding at least comprising: 
wherein a minimum and a maximum sizes of coding blocks/units/samples are specified by syntax elements in the sequence parameter set (SPS), and wherein each coding blocks/units/samples consists of at least a luma sample/block/unit and corresponding chroma sample/block/unit, wherein a size of a luma sample/block/unit is chosen/selected from 16×16, 32×32, or 64×64, with the larger sizes typically enabling better compression rate for simple or smooth texture areas (para. [0003]).
Furthermore, as an additional support, LIU et al teaches a method of decoding a bitstream comprising:
a DMVR operation at least including a height (a horizontal direction) or a width (a vertical direction) of an extended regions of the video data (a bilateral template matching blocks referred by the MV0’ and MV1’, illustrated on Fig. 13) being determined based on a multiple (at least two) of a size (since extending in either a horizontal or a vertical direction) of a luma sample/block (in either the horizontal or vertical direction), so that the MV that yields the minimum template cost is considered as the updated MV of that list to replace the original (luma) sample (Fig. 13; para. [0104]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al and LIU et al’s teachings as above so that the height or the width of the extended regions of the video data are determined based on the multiple of the size of the luma sample/block, in order to enable better compression rate for simple or smooth texture areas, and consider the MV that yields the minimum template cost as the updated MV of that list to replace the original (luma) sample.
Regarding claim 8, Huang et al discloses a computer system (inherently utilizes software) for video coding, the computer system and a method of coding video data, executable by a processor, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (an inherent aspect of utilizing software implementation) comprising (para. [0034]);
receiving video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identifying one or more samples/blocks/pixels (102, 108) from one or more references images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
decoding the video data based on refining one or more motion vectors associated with the video data based on interpolating (averaging and/or SAD calculation) the one or more samples/blocks/pixels in extended regions (104, corresponds to the region of the current coding block requiring the MV from a neighboring coding block, 102) of the video data (using the samples loaded from the references pictures/images (see Fig. 1) instead of padding, in order to save memory allocation/usage), so that the template/samples (108) is found due to the smallest distortion between the reverse L-shaped template (104, extended regions) and the template/samples (108), wherein in this way, a final motion vector (110) for the DMVD/DMVR can be successfully determined by template matching (abs.; Figs. 1-2 and 5-6; paras. [0004], [0006-0008]; [0045], [0051-0053], [0059]),
wherein a height (M1) or a width (M2) of the extended regions of the video data (Template) are determined based on a multiple of a size (since extending M1 pixels and M2 pixels) of a sample/block of pixels (Fig. 7; para. [0055]).
In other words, the extended regions (104) corresponds to the region of extended result from neighboring MV (110) corresponding to the current coding block (102).
Huang et al does not seem to particularly disclose decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding.
Furthermore, Huang et al does not disclose and/or even mention a process of padding. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al to realize/recognize decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding, in order to save memory allocation/usage and successfully determine a final motion vector for the DMVD/DMVR by using the template matching process.
Huang et al does not seem to explicitly disclose,
wherein the height or the width of the extended regions of the video data are determined based on the multiple of the size of a luma sample/block.
However, HUANG et al teaches apparatus/method of video data processing with restricted block size in video coding comprising:
a computer system for video coding, the computer system and a method of coding video data, executable by a processor, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (paras. [0016], [0050-0051]) at least including;
receiving video data comprising one or more blocks (S31) (abs.; para. [0037]);
identifying one or more samples/blocks/pixels from one or more references images/pictures corresponding to the received video data (Input) (Fig. 7; paras. [0048-0049]); and 
deriving one or more motion vectors associated with the video data, so that the apparatus compares a size of a current coding unit/block with a threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold (paras. [0001], [0015]),
wherein a minimum and a maximum sizes of coding blocks/units/samples are specified by syntax elements in the sequence parameter set (SPS), and wherein each coding blocks/units/samples consists of at least a luma sample/block/unit and corresponding chroma sample/block/unit, wherein a size of a luma sample/block/unit is chosen/selected from 16×16, 32×32, or 64×64, with the larger sizes typically enabling better compression rate for simple or smooth texture areas (para. [0003]).
Furthermore, as an additional support, LIU et al teaches a method of decoding a bitstream comprising:
a DMVR operation at least including a height (a horizontal direction) or a width (a vertical direction) of an extended regions of the video data (a bilateral template matching blocks referred by the MV0’ and MV1’, illustrated on Fig. 13) being determined based on a multiple (at least two) of a size (since extending in either a horizontal or a vertical direction) of a luma sample/block (in either the horizontal or vertical direction), so that the MV that yields the minimum template cost is considered as the updated MV of that list to replace the original (luma) sample (Fig. 13; para. [0104]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al and LIU et al’s teachings as above so that the computer system performs video coding, the computer system, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including code configured to perform Huang et al’s method, thereby saving operating costs associated with hardware manufacturing, and to compare the size of a current coding unit/block with the threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold, 
wherein the height or the width of the extended regions of the video data are determined based on the multiple of the size of the luma sample/block, in order to enable better compression rate for simple or smooth texture areas, and consider the MV that yields the minimum template cost as the updated MV of that list to replace the original (luma) sample.
Regarding claim 15, Huang et al discloses a non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors (an inherent aspect of utilizing software implementation) to (para. [0034]);
receive video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identify one or more samples/blocks/pixels (102, 108) from one or more references images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
decoding the video data based on refining one or more motion vectors associated with the video data based on interpolating (averaging and/or SAD calculation) the one or more samples/blocks/pixels in extended regions (104, corresponds to the region of the current coding block requiring the MV from a neighboring coding block, 102) of the video data (using the samples loaded from the references pictures/images (see Fig. 1) instead of padding, in order to save memory allocation/usage), so that the template/samples (108) is found due to the smallest distortion between the reverse L-shaped template (104, extended regions) and the template/samples (108), wherein in this way, a final motion vector (110) for the DMVD/DMVR can be successfully determined by template matching (abs.; Figs. 1-2 and 5-6; paras. [0004], [0006-0008]; [0045], [0051-0053], [0059]),
wherein a height (M1) or a width (M2) of the extended regions of the video data (Template) are determined based on a multiple of a size (since extending M1 pixels and M2 pixels) of a sample/block of pixels (Fig. 7; para. [0055]).
In other words, the extended regions (104) corresponds to the region of extended result from neighboring MV (110) corresponding to the current coding block (102).
Huang et al does not seem to particularly disclose decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding.
Furthermore, Huang et al does not disclose and/or even mention a process of padding. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al to realize/recognize decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding, in order to save memory allocation/usage and successfully determine a final motion vector for the DMVD/DMVR by using the template matching process.
Huang et al does not seem to explicitly disclose,
wherein the height or the width of the extended regions of the video data are determined based on the multiple of the size of a luma sample/block.
However, HUANG et al teaches apparatus/method of video data processing with restricted block size in video coding comprising:
a non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors (paras. [0016], [0050-0051]) to;
receive video data comprising one or more blocks (S31) (abs.; para. [0037]);
identify one or more samples/blocks/pixels from one or more references images/pictures corresponding to the received video data (Input) (Fig. 7; paras. [0048-0049]); and 
derive one or more motion vectors associated with the video data, so that the apparatus compares a size of a current coding unit/block with a threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold (paras. [0001], [0015]),
wherein a minimum and a maximum sizes of coding blocks/units/samples are specified by syntax elements in the sequence parameter set (SPS), and wherein each coding blocks/units/samples consists of at least a luma sample/block/unit and corresponding chroma sample/block/unit, wherein a size of a luma sample/block/unit is chosen/selected from 16×16, 32×32, or 64×64, with the larger sizes typically enabling better compression rate for simple or smooth texture areas (para. [0003]).
Furthermore, as an additional support, LIU et al teaches a method of decoding a bitstream comprising:
a DMVR operation at least including a height (a horizontal direction) or a width (a vertical direction) of an extended regions of the video data (a bilateral template matching blocks referred by the MV0’ and MV1’, illustrated on Fig. 13) being determined based on a multiple (at least two) of a size (since extending in either a horizontal or a vertical direction) of a luma sample/block (in either the horizontal or vertical direction), so that the MV that yields the minimum template cost is considered as the updated MV of that list to replace the original (luma) sample (Fig. 13; para. [0104]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al and LIU et al’s teachings as above so that the non-transitory computer readable medium having stored thereon the computer program for video coding, the computer program configured to cause one or more computer processors to perform Huang et al’s method, thereby saving operating costs associated with hardware manufacturing, and to compare the size of a current coding unit/block with the threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold,
wherein the height or the width of the extended regions of the video data are determined based on the multiple of the size of the luma sample/block, in order to enable better compression rate for simple or smooth texture areas, and consider the MV that yields the minimum template cost as the updated MV of that list to replace the original (luma) sample.
Regarding claim 3, Huang et al discloses, wherein refining the one or more motion vectors is enabled/set based on a coding block width or a coding block height being greater than or equal to 16 pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Regarding claim 4, Huang et al discloses, wherein a size associated with the one or more blocks is limited to a minimum length of 16 samples/pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Huang et al does not seem to particularly disclose the minimum length of 16 luma samples/pixels.
However, HUANG et al teaches video coding comprising a coding unit including/consists of a minimum length of 16 luma samples/pixels (16x16 or 32/x32 or 64x64) with the larger sizes typically enable better compression rate for simple or smooth textured areas (para. [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al’s teaching as above so that the size associated with the one or more blocks is limited to the minimum length of 16 luma samples/pixels, since the larger sizes typically enable better compression rate for simple or smooth textured areas.
Regarding claim 5, Huang et al discloses, wherein the one or more motion vectors are refined based on applying a decoder-side motion vector refinement (DMVR/DMVD) motion vector offset value to a motion vector associated with a current block from among the one or more blocks (para. [0058]).
Regarding claim 6, Huang et al discloses, wherein a search range of decoder-side motion vector refinement (DMVR/DMVD) search is dependent on the size of the block for which DMVR is applied (para. [0045]).
Regarding claim 7, Huang et al discloses encoding or decoding the video based on the refined motion vectors (304, 314) (abs.; Fig. 3; paras. [0034-0035]). 
Regarding claims 10 and 17, Huang et al discloses, wherein refining the one or more motion vectors is enabled/set based on a coding block width or a coding block height being greater than or equal to 16 pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Regarding claims 11 and 18, Huang et al discloses, wherein a size associated with the one or more blocks is limited to a minimum length of 16 samples/pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Huang et al does not seem to particularly disclose the minimum length of 16 luma samples/pixels.
However, HUANG et al teaches video coding comprising a coding unit including/consists of a minimum length of 16 luma samples/pixels (16x16 or 32/x32 or 64x64) with the larger sizes typically enable better compression rate for simple or smooth textured areas (para. [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al’s teaching as above so that the size associated with the one or more blocks is limited to the minimum length of 16 luma samples/pixels, since the larger sizes typically enable better compression rate for simple or smooth textured areas.
Regarding claims 12 and 19, Huang et al discloses, wherein the one or more motion vectors are refined based on applying a decoder-side motion vector refinement (DMVR/DMVD) motion vector offset value to a motion vector associated with a current block from among the one or more blocks (para. [0058]).
Regarding claim 13, Huang et al discloses, wherein a search range of decoder-side motion vector refinement (DMVR/DMVD) search is dependent on the size of the block for which DMVR is applied (para. [0045]).
Regarding claims 14 and 20, Huang et al discloses encoding or decoding the video based on the refined motion vectors (304, 314) (abs.; Fig. 3; paras. [0034-0035]). 

9.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1), HUANG et al (2019/0075328 A1), and LIU et al (2020/0374544 A1) as applied to claim 1 above, and further in view of WANG et al (2020/0296406 A1). 
Regarding claim 2, Huang et al discloses refining the one or more motion vectors being enabled/set as discussed above.
The combination of Huang et al, HUANG et al, and LIU et al does not seem to particularly disclose, wherein refining the one or more motion vectors is enabled based at least one from among a triangle prediction mode, an inter affine prediction mode, and a subblock based merge mode not being used.

However, WANG et al teaches apparatus/method for video coding for triangle prediction comprising using an affine prediction mode and a motion vector selection for a triangle prediction mode, wherein motion vectors are derived for each prediction mode/unit, in order to introduce triangular partitions for motion compensated prediction (paras. [0074-0077]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine WANG et al’s teaching as above so that refining the one or more motion vectors is enabled based at least one from among the triangle prediction mode, the inter affine prediction mode, and a subblock based merge mode not being used, in order to introduce triangular partitions for motion compensated prediction.

10.	Claims 9 and 16 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1), HUANG et al (2019/0075328 A1), and LIU et al (2020/0374544 A1) as applied to claims 8 and 15 above, respectively, and further in view of WANG et al (2020/0296406 A1). 
Regarding claims 9 and 16, Huang et al discloses refining the one or more motion vectors being enabled/set as discussed above.
The combination of Huang et al, HUANG et al, and LIU et al does not seem to particularly disclose, wherein refining the one or more motion vectors is enabled based at least one from among a triangle prediction mode, an inter affine prediction mode, and a subblock based merge mode not being used.
However, WANG et al teaches apparatus/method for video coding for triangle prediction comprising using an affine prediction mode and a motion vector selection for a triangle prediction mode, wherein motion vectors are derived for each prediction mode/unit, in order to introduce triangular partitions for motion compensated prediction (paras. [0074-0077]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to further incorporate/combine WANG et al’s teaching as above so that refining the one or more motion vectors is enabled based at least one from among the triangle prediction mode, the inter affine prediction mode, and a subblock based merge mode not being used, in order to introduce triangular partitions for motion compensated prediction.



Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Liu et al (2020/0382807 A1), Block size restriction for DMVR.
B)	Chiang et al (2020/0275112 A1), Mutual excluding settings for multiple tools. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483